DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (Pub. No. US 2017/0063853).

As per claims 1, 7, Lim discloses a computer implemented method of sharing a data message containing multiple data fields between a provider computer system and a consumer computer system, wherein the provider computer system and the consumer computer system have mutual mistrust, the method comprising: responsive to an authentication of the provider computer system, receiving a definition of one or more fields in the data message accessible to the consumer computer system, each field having associated a cryptographic key (…the first device and the second device may each derive a session key…when receiving data front the from the first device, the second device may authenticate the first device by inputting the session key into a MAC algorithm to derive an instance of a MAC tag…see par. 18); responsive to an indication from a data storage server that a ciphertext of the data message is requested to be stored in the data storage server including a derivative of an identifier of the provider computer system, confirming an authenticity of the ciphertext by confirming an authenticity of the derivative of the identifier of the provider computer system, wherein each field of the ciphertext is encrypted using a corresponding cryptographic key (…the information stored at data stores may perform operations associated with authentication module…authentication module may enable devices to execute a challenge-response protocol for authenticating devices and ensuring integrity of the data being exchanged…authentication modules may use respective 
and responsive to an authentication of the consumer computer system, issuing the consumer computer system with a cryptographic key for each of the fields in the data message accessible to the consumer computer system, such that the consumer computer system is operable to obtain the ciphertext from the data storage server and to decrypt the one or more accessible data fields and such that other data fields being non-accessible to the consumer are encrypted to anonymize the other data fields (…see par. 68-69, 71).


As per claim 2, Lim discloses wherein the derivative of the identifier of the provider computer system is a hash or a digest of an identifier of the provider computer system (see par. 32).


As per claim 3, Lim discloses wherein communication with each of the provider computer system and the consumer computer system is encrypted using separate session keys (see par. 32-35).


As per claim 4, Lim discloses wherein the method further comprises, responsive to the authentication of the consumer computer system, communicating a derivative of the data message to the consumer computer system such that the consumer computer system can identify the data message to the data storage server for retrieval of the data message (see par. 70).


As per claim 5, Lim discloses wherein the derivative of the data message is a hash or a digest of the data message (see par. 72-73).



As per claim 6, Lim discloses wherein at least some of the data fields in the data message are unencrypted (see par. 41-44).


As per claim 8, Lim discloses a non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform a method as claimed in claim 1 (claim 8 is rejected under the same base of rejections as in claim 1).



Conclusion


(see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to sharing data messages containing sensitive data.

Karlsen et al (Pub. No. US 2019/0052613); “System and Method for Security Exchange Data Between Devices”;
-Teaches encrypting the data synchronization request and sends it to the device access manager…the device manager decrypts the encrypted data synchronization request with its private key…see par. 22-25.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436